                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA

 RODNEY C. BUCKLEY, JR.,                          Case No. 1:17-cv-00102-LJO-BAM (PC)

                Plaintiff,                        ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
        v.                                        INMATE RODNEY C. BUCKLEY, JR.,
                                                  CDCR # AA-9358
 JOHNSON, et al.,
                                                  DATE: October 17, 2019
                Defendants.                       TIME: 9:00 a.m.


        Inmate Rodney C. Buckley, Jr., CDCR # AA-9358, a necessary and material witness
on his own behalf in proceedings in a settlement conference on October 17, 2019, is confined at
California State Prison, Solano (SOL), in the custody of the Warden. In order to secure this
inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate at the U.S. District Court, Courtroom #25, 501
I Street, Sacramento, California 95814, on Thursday, October 17, 2019, at 9:00 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to testify before the United States District Court at the time and place above, and from
day to day until completion of court proceedings or as ordered by the court; and thereafter to
return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SOL, P.O. Box 4000, Vacaville, California 95696:

        WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to testify before the United States District Court at the time and place above, and
from day to day until completion of the proceedings, or as ordered by the court; and thereafter to
return the inmate to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated: September 19, 2019               /s/ Barbara A. McAuliffe
                                  UNITED STATES MAGISTRATE JUDGE
